NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



NOVA CASUALTY COMPANY,                 )
                                       )
               Petitioners,            )
                                       )
v.                                     )            Case No.   2D15-5395
                                       )
WILSON DEVELOPERS, LLC, a              )
Florida limited liability company;     )
SOUND CONSTRUCTION GROUP,              )
INC., a Florida corporation;           )
ARCHITECTONICS STUDIO, INC., a )
Florida corporation; TRAE STOKES       )
CONSTRUCTION SERVICES, INC.,           )
d/b/a CONSTRUCTION SERVICES,           )
INC., a dissolved Florida corporation; )
C & O FRAMING AND                      )
CONSTRUCTION, INC., a dissolved        )
Florida corporation; C.Q. INSULATION, )
INC., a Florida corporation; DANIEL    )
INSULATION, INC., n/k/a THOMAS D., )
INC., a Florida corporation;           )
GYPSUM PRODUCTS, INC., a               )
dissolved Florida corporation; and     )
STEEL STUD ENTERPRISES, INC., a )
Florida Corporation,                   )
                                       )
               Respondents.            )
________________________________ )

Opinion filed February 22, 2017.

Petition for Writ of Certiorari to the
Circuit Court for Pinellas County; Bruce
Boyer, Judge.
Jerry McKim of Wyland & Tadros LLP,
West Palm Beach, for Petitioner Nova
Casualty Company.

Ty G. Thompson of Mills Paskert Divers,
Tampa, for Respondent Sound
Construction Group, Inc.

No appearance for remaining
Respondents.


KELLY, Judge.

              Nova Casualty Company seeks certiorari review of a nonfinal order adding it

as a party to a final judgment. We grant Nova's petition and quash the order.

              Wilson Developers, LLC, filed suit against Sound Construction Group, Inc.

(Sound), for defective construction of a condominium. Sound filed a third-party complaint

against certain subcontractors, including Steel Stud Enterprises, Inc. Steel Stud failed to

respond to the complaint and a default judgment was entered against it on August 4,

2014. On October 29, 2014, Sound moved to initiate proceedings supplementary and

sought to implead Nova Casualty Company, Steel Stud's commercial general liability

insurer, and to join Nova as a party. The trial court granted Sound's motion, impleaded

Nova as Steel Stud's insurer and joined Nova in the final judgment. Nova filed a motion

for rehearing, which the trial court denied.

              In its petition, Nova argues that joinder was improper because Sound failed

to meet the requirements of section 627.4136(4), Florida Statutes (2014). That section

states, in pertinent part, as follows:

              At the time a judgment is entered or a settlement is reached
              during the pendency of litigation, a liability insurer may be
              joined as a party defendant for the purposes of entering final
              judgment or enforcing the settlement by the motion of any



                                               -2-
              party, unless the insurer denied coverage under the
              provisions of s. 627.426(2) or defended under a reservation
              of rights pursuant to s. 627.426(2).

              Under the statute, a motion to add an insurer must be made prior to, or at

the time of, entry of judgment against the defendant. ACE Am. Ins. Co. v. HCP III of

Bradenton, Inc., 913 So. 2d 1280, 1281 (Fla. 2d DCA 2005) (noting that under the

statute, "a liability carrier may be joined at or before the time judgment is entered

against its insured"). "Such a motion could also be entertained if made within the time

for a motion for rehearing under Florida Rule of Civil Procedure 1.530." C.A. Seguros

Catatumbo v. Herrera, 812 So. 2d 576, 577 (Fla. 3d DCA 2002).

              Sound's motion was untimely under section 627.4136(4), because it was

not filed at the time of final judgment on August 4, 2014, or within the following fifteen

days allowed for a motion for rehearing under rule 1.530. Under rule 1.530, the latest a

motion for joinder could have been filed was August 19, 2014. After that date the

judgment became final and Nova could no longer be added as a party. See Herrera,
812 So. 2d at 577-78 (noting that once the judgment became final, it could not be

amended to add the insurer as a party).

              Sound argues that this court should dismiss Nova's petition for lack of

jurisdiction because the order impleading Nova as a third party is not appealable.

Sound also claims that Nova will not suffer irreparable harm by its impleader in the

proceedings supplementary. However, as Nova argues, Sound treats impleading a

party and joining a party as if they are interchangeable. They are not.

              Impleader of a third party in proceedings supplementary "does not in and

of itself imply liability on the part of the impleaded third parties." Instead, it provides the




                                             -3-
party "with an opportunity to raise their defenses and protect their interests consistent

with genuine due process." Mejia v. Ruiz, 985 So. 2d 1109, 1112-13 (Fla. 3d DCA

2008) (recognizing that an insurance company may present defenses at the

proceedings supplementary). However, Nova does not challenge the order impleading

it into the proceedings supplementary. Rather, Nova is challenging the order adding it

to the final judgment as a party. The trial court departed from the essential

requirements of the law by joining Nova as party to a final judgment that had been

already rendered. Nova is irreparably harmed because it has been made responsible

for coverage without having been given an opportunity to raise any defenses it might

have to the determination of entitlement to coverage or the amount of coverage.

              Accordingly, we grant the petition for a writ of certiorari and quash the

order joining Nova as a party. This holding is without prejudice to Sound's right to file a

separate action against Nova seeking a declaratory judgment for a determination as to

coverage. See C.A. Seguros Catatumbo, 812 So. 2d at 578.

              Petition granted; order quashed.




CASANUEVA and SILBERMAN, JJ., concur.




                                            -4-